Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 1 of 20 PageID #: 63
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 2 of 20 PageID #: 64
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 3 of 20 PageID #: 65
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 4 of 20 PageID #: 66
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 5 of 20 PageID #: 67
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 6 of 20 PageID #: 68
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 7 of 20 PageID #: 69
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 8 of 20 PageID #: 70
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 9 of 20 PageID #: 71
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 10 of 20 PageID #: 72
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 11 of 20 PageID #: 73




                                   Statement Regarding
                 Employee Proprietary Information and Inventions Agreement

        Attached to this statement is your Employee Proprietary Information and Inventions Agreement
(the “Agreement”) with Intellectual Property Associates, LLC (the “Company”).

         Please take the time to review the Agreement carefully. It contains material restrictions on your
right to disclose or use, during or after your employment, certain information and technology learned or
developed by you (either alone or jointly with others) during your employment. The Company considers
this Agreement to be very important to the protection of its business.

       If you have any questions concerning the Agreement, you may wish to consult an attorney.
Managers, legal counsel and others in the Company are not authorized to give you legal advice
concerning the Agreement.

        If you have read and understand the Agreement, and if you agree to its terms and conditions,
please return a fully executed copy of it to the Company, retaining one copy for yourself.

Reviewed And Understood:

Date: __________________________                  ____________________________________________
                                                                     Employee Name


                                                  ____________________________________________
                                                                   Employee Signature




sd-667905 v1                                        1
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 12 of 20 PageID #: 74




                      INTELLECTUAL PROPERTY ASSOCIATES, LLC

   EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

        1.     In consideration of my employment by Intellectual Property Associates, LLC, a
California LLC having an address at 3657 E. Thousand Oaks Boulevard., Thousand Oaks, CA 91362
(“the Company”), I hereby agree to certain restrictions placed by the Company on my use and
development of information and technology of the Company, as more fully set out below.

         2.      At-Will Employment. I acknowledge that the Company is an “at-will” employer and
nothing in this agreement shall be construed to imply that the term of my employment is of any definite
duration. My employment may be terminated with or without cause and with or without notice. No one
other than an authorized officer of the Company has the authority to alter this arrangement, to enter into
an agreement for employment for a specified period of time, or to make any agreement contrary to this
policy, and any such agreement must be in writing and must be signed by an authorized officer of the
Company and by the affected employee.

        3.      Proprietary Information.

                 (a)      Proprietary Information Defined. I understand that the term “Proprietary
Information” in this Agreement means any and all information, ideas and materials, in whatever form,
tangible or intangible, whether disclosed to or learned or developed by me, pertaining in any manner to
the business of or used by the Company (including, without limitation, any person or entity owned by,
controlled by or affiliated with the Company) or to any other person or entity to whom or which the
Company owes a duty of confidentiality, including, but not limited to, any trade secret, technical know-
how, information, knowledge or data relating to the Company’s past, present, planned or foreseeable
business as more fully described in Schedule A attached hereto.

                 (b)     Often, Proprietary Information will be stamped or otherwise marked
“Confidential, “Proprietary,” or with some similar designation. If any information or material is not so
marked however and it meets the definition in the foregoing Section 3(a) above, it is still Proprietary
Information. If I am uncertain as to whether particular information or materials are Proprietary
Information, I will request the Company’s written opinion as to their status. I understand that Proprietary
Information does not include any information, idea or material that (i) is or becomes publicly known
through lawful means and without breach of this Agreement by me; (ii) was rightfully in my possession
or part of my general knowledge prior to my employment by the Company; or (iii) is disclosed to me
without confidential or proprietary restrictions by a third party who rightfully possesses the information,
ideas or materials (without confidential or proprietary restrictions) and did not learn of it, directly or
indirectly, from the Company. Any information, idea or material will not be considered to be publicly
known or in the public domain merely because it is embraced by more general information in my prior
possession or the possession of others, or merely because it is expressed in public literature in general
terms. Proprietary Information also does not include my general knowledge and skill obtained during the
course of my employment.

                 (c)     I acknowledge that all information generated, received or maintained by or for
me on the premises or equipment of Company (including, without limitation, computer systems and
electronic or voice mail systems) is Proprietary Information and the sole property of the Company, and I
hereby waive any property or privacy rights I may have with respect to such information.

        4.      Restrictions on Use and Disclosure. I will not, during or at any time after the
termination of my employment with the Company, use or reproduce any Proprietary Information, except


sd-667905 v1                                         2
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 13 of 20 PageID #: 75



in the course of performing my duties as an employee of the Company. I also will not disclose or deliver,
directly or indirectly, any Proprietary Information to any person or entity, except in the course of
performing my duties as an employee of the Company and with the Company’s consent. I will use my
best efforts to prevent the unauthorized reproduction, disclosure or use of Proprietary Information by
others.

        5.       Creations.

                  (a)     Assignment. I hereby assign, and agree to assign, to the Company, without
additional compensation, my entire right, title and interest in and to (a) all Creations, and (b) all benefits,
privileges, causes of action and remedies relating to the Creations, whether before or hereafter accrued
(including, without limitation, the exclusive rights to apply for and maintain all such registrations,
renewals and/or extensions; to sue for all past, present or future infringements or other violations of any
rights in the Creation; and to settle and retain proceeds from any such actions). The term Creations
includes, but is not limited to, creations, inventions, works of authorship, ideas, processes, technology,
formulas, software programs, writings, designs, discoveries, modifications and improvements, whether or
not patentable or reduced to practice and whether or not copyrightable, that relate in any manner to the
actual or demonstrably anticipated business or research and development of the Company or its affiliates,
and that are made, conceived or developed by me (either alone or jointly with others), or result from or
are suggested by any work performed by me (either alone or jointly with others) for or on behalf of the
Company or its affiliates, (i) during the period of my employment with the Company, whether or not
made, conceived or developed during regular business hours or (ii) after termination of my employment if
based on Proprietary Information. I agree that all such Creations are the sole property of the Company or
any other entity designated by it, and, to the maximum extent permitted by applicable law, any
copyrightable Creation will be deemed a work made for hire. I UNDERSTAND THAT THIS
PARAGRAPH DOES NOT APPLY TO ANY CREATION WHICH QUALIFIES FULLY UNDER THE
PROVISIONS OF SECTION 2870 OF THE LABOR CODE OF THE STATE OF CALIFORNIA, A
COPY OF WHICH IS ATTACHED TO THIS AGREEMENT AS EXHIBIT 1. I understand that nothing
in this Agreement is intended to expand the scope of protection provided me by Sections 2870 through
2872 of the California Labor Code.

                 (b)      Disclosure. I agree to disclose promptly and fully in writing to my immediate
supervisor at the Company, with a copy to an administrator designated by the Company, and to hold in
confidence for the sole right, benefit and use of Company, any and all Creations made, conceived or
developed by me (either alone or jointly with others) during my employment with the Company, or within
one (1) year after the termination of my employment if based on Proprietary Information, regardless of
whether I believe the Creation qualifies fully under the provisions of Section 2870(a) of the California
Labor Code. Such disclosure will be received and held in confidence by the Company. In addition, I
agree to keep and maintain adequate and current written records on the development of all Creations
made, conceived or developed by me (either alone or jointly with others) during my period of
employment or during the one-year period following termination of my employment, which records will
be available to and remain the sole property of the Company at all times.

                 (c)      Assist with Registration. I agree that I will, at the Company’s request, promptly
execute a written assignment of title for any Creation required to be assigned by this Section 5. I further
agree to perform, during and after my employment, all acts deemed necessary or desirable by the
Company to assist it (at its expense) in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Creation assigned to the Company pursuant to this Section 5. Such acts
may include, but are not limited to, execution of documents and assistance or cooperation in legal
proceedings. Should the Company be unable to secure my signature on any document necessary to apply
for, prosecute, obtain, or enforce any patent, copyright, or other right or protection relating to any


sd-667905 v1                                          3
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 14 of 20 PageID #: 76



Creation, whether due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and agents as my agent and
attorney-in-fact, to undertake such acts in my name as if executed and delivered by me, and I waive and
quitclaim to the Company any and all claims of any nature whatsoever that I may not have or may later
have for infringement of any intellectual property rights in the Creations. The Company will compensate
me at a reasonable rate for time actually spent by me at the Company’s request on such assistance at any
time following termination of my employment with the Company.

               (d)      License for Other Inventions. If, in the course of my employment with the
Company, I incorporate into Company property an invention owned by me or in which I have an interest,
the Company is hereby granted a nonexclusive, royalty-free, irrevocable, perpetual, world-wide license to
make, modify, use, offer for sale, sell and import any invention as part of and in connection with the
Company property.

        6.        Prior Creations. All inventions, works of authorship, ideas, processes, technology,
formulas, software programs, writings, designs, discoveries, modifications, improvements or other
creations, if any, that I made, conceived or developed (either alone or jointly with others) prior to my
employment by the Company (collectively, “Prior Creations”) are excluded from the scope of this
Agreement. Set forth on Schedule B attached hereto is a complete list of all such Prior Creations that are
owned by me, either alone or jointly with others. I represent and covenant that such list is complete, and I
understand that by not listing an invention, work of authorship, discovery, modification, improvement or
other creation I am acknowledging that such creation was not made, conceived or developed before
commencement of my employment with the Company. I agree to notify the Company in writing before I
make any disclosure to, or perform any work on behalf of, the Company that appears to conflict with
proprietary rights I claim in any Prior Creation. If I fail to give such notice, I agree that I will make no
claim against the Company with respect to any such Prior Creation.

         7.       Confidential Information of Others. I will not use, disclose to the Company or induce
the Company to use any confidential, proprietary or trade secret information or material belonging to
others which comes into my knowledge or possession at any time, nor will I use any such information or
material in the course of my employment with the Company. Except as disclosed on Schedule B to this
Agreement, I have no other agreements or relationships with or commitments to any other person or
entity that conflict with my obligations to the Company as an employee of the Company or under this
Agreement, and I represent that my employment will not require me to violate any obligation to or
confidence with another. In the event I believe that my work at the Company would make it difficult for
me not to disclose to the Company any confidential, proprietary or trade secret information or materials
belonging to others, I will immediately inform my supervisor. I have not entered into, and I agree I will
not enter into, any oral or written agreement in conflict with this Agreement.

         8.       Business Relationships. I acknowledge that the Company’s relationships with its
employees, customers, vendors and service providers are valuable business assets. I agree that, during my
employment and for one (1) year thereafter, I will not (for myself or for any third party) divert or attempt
to divert from the Company any business, employee, customer, vendor or service provider, through
solicitation or otherwise.

        9.       Government Contracts and Other Obligations. I understand that the Company has or
may enter into contracts with other persons or entities, including the United States government or its
agents, under which certain intellectual property rights will be required to be protected, assigned,
licensed, or otherwise transferred. I hereby agree to be bound by all such agreements, and to execute such
other documents and agreements as are necessary to enable the Company to meet its obligations under
any such contracts.


sd-667905 v1                                         4
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 15 of 20 PageID #: 77



        10.      Return of Materials; Termination. I hereby acknowledge and agree that all property,
including, without limitation, all source code listings, books, manuals, records, models, drawings, reports,
notes, contracts, lists, blueprints, and other documents or materials and all copies thereof, all equipment
furnished to or prepared by me in the course of or incident to my employment, and all Proprietary
Information belonging to the Company will be promptly returned to the Company upon termination of my
employment with the Company for any reason or at any other time at the Company’s request. Following
my termination, I will not retain any written or other tangible material containing any Proprietary
Information or information pertaining to any Creation. I understand that my obligations contained in this
Agreement will survive the termination of my employment and I will continue to make all disclosures
required of me by Section 5(b) above. I further agree not to use any Proprietary Information for my
benefit or the benefit of others. In the event of the termination of my employment, I agree, if requested
by the Company, to sign and deliver the Termination Certificate attached as Schedule C hereto and
incorporated herein.

         11.      Remedies. I recognize that nothing in this Agreement is intended to limit any remedy of
the Company under the California Uniform Trade Secrets Act or other federal or state law, and that I
could face possible criminal and civil actions resulting in imprisonment and substantial monetary liability
if I misappropriate the Company’s trade secrets. In addition, I acknowledge that it may be extremely
difficult to measure in money the damage to the Company of any failure by me to comply with this
Agreement, that the restrictions and obligations under this Agreement are material, and that, in the event
of any failure, the Company could suffer irreparable harm and significant injury and may not have an
adequate remedy at law or in damages. Therefore, I agree that if I breach any provision of this
Agreement, the Company will be entitled to the issuance of an injunction or other restraining order or to
the enforcement of other equitable remedies against me to compel performance of the terms of this
Agreement without the necessity of showing or proving it has sustained any actual damage. This will be
in addition to any other remedies available to the Company in law or equity.

        12.     Miscellaneous Provisions.

                 (a)     Application of this Agreement. I hereby agree that my obligations set forth in
Sections 3 and 5 hereof and the definitions of Proprietary Information and Creations contained therein
shall be equally applicable to Proprietary Information and Creations relating to any work performed by
me for the Company prior to the execution of this Agreement.

                (b)      Waiver of Limitations. I waive the benefit of any statute of limitations affecting
my liability under this Agreement or the enforcement of the Agreement to the full extent permitted by
law.

                (c)     No Waiver by Conduct or Prior Waiver. A party’s delay, failure or waiver of any
right or remedy under this Agreement will not impair, preclude, cancel, waive or otherwise affect such
right or remedy or any subsequent rights or remedies that may arise.

                 (d)     General Provisions. This Agreement constitutes the entire agreement between
the Company and me relating generally to the same subject matter, replaces any existing agreement
entered into by me and the Company relating generally to the same subject matter, and may not be
changed or modified, in whole or in part, except by written supplemental agreement signed by me and the
Company. I agree that any subsequent change in my duties or compensation will not affect the validity or
scope of this Agreement. If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement will not fail on account thereof but will otherwise remain in full force and
effect. If any obligation in this Agreement is held to be too broad to be enforced, it will be construed to
be enforceable to the full extent permitted by law. The obligations of this Agreement will continue


sd-667905 v1                                         5
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 16 of 20 PageID #: 78



beyond the termination of my employment and will be binding upon my heirs, executors, assigns,
administrators, legal representatives and other successors in interest. This Agreement will inure to the
benefit of the Company, its successors, assigns and affiliates. This Agreement will be governed by and
construed in accordance with the laws of the State of California, without giving effect to its conflict of
law rules. This Agreement may be signed in two counterparts, each of which will be deemed an original
and both of which will constitute one agreement.

      I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I
UNDERSTAND THAT I AM AN AT-WILL EMPLOYEE, AND THAT MY EMPLOYMENT MAY
BE TERMINATED AT ANY TIME WITH OR WITHOUT CAUSE AND WITH OR WITHOUT
NOTICE. I HAVE COMPLETELY NOTED ON SCHEDULE B TO THIS AGREEMENT ANY
PROPRIETARY INFORMATION, IDEAS, PROCESSES, INVENTIONS, TECHNOLOGY,
WRITINGS, PROGRAMS, DESIGNS, FORMULAS, DISCOVERIES, PATENTS, COPYRIGHTS, OR
TRADEMARKS, OR IMPROVEMENTS, RIGHTS, OR CLAIMS RELATING TO THE FOREGOING,
THAT I DESIRE TO EXCLUDE FROM THIS AGREEMENT. I HAVE ALSO NOTED ON
SCHEDULE B TO THIS AGREEMENT ANY AGREEMENT OR RELATIONSHIP WITH OR
COMMITMENT TO ANY OTHER PERSON OR ENTITY THAT CONFLICTS WITH MY
OBLIGATIONS AS AN EMPLOYEE OF THE COMPANY.

Date: __________________________                  ____________________________________________
                                                                     Employee Name


                                                  ____________________________________________
                                                                   Employee Signature




sd-667905 v1                                         6
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 17 of 20 PageID #: 79




                                             SCHEDULE A

                       EXAMPLES OF PROPRIETARY INFORMATION

Proprietary Information includes, but is not limited to, any of the following types of information, ideas
and materials:

        any trade secret; technical know-how; information; data; knowledge; idea; design;
        formula; schematics; instrument; product; machinery; project; equipment; document; file;
        photograph; computer printout; drawing; manual; sketch or other visual representation;
        data processing or computer software technique, program or system; biological,
        chemical, mechanical or other invention; improvement; discovery; composition; process;
        part of a process; manufacturing technique; book; notebook; paper; compilation of
        information; record; specification; operating method; patent disclosure or patent
        application; list or other written record used in the Company’s business; information
        regarding the Company’s financial condition; employee personnel files and compensation
        and other terms of employment of the Company’s employees and consultants; names and
        practices of any customers or potential customers of the Company and its affiliates;
        names, marketing methods, operating practices and related data regarding the Company’s
        existing and potential vendors, suppliers, distributors, joint venture partners, and
        affiliates; the marketing methods and plans of the Company and its affiliates, licensors
        and licensees and related data and prices at which the Company obtains or has obtained,
        or at which it sells or has sold, its products or services; research, development,
        manufacturing and sales plans, costs and receipts of the Company; any information of the
        type described above which the Company has a legal obligation to treat as confidential,
        or which the Company treats as proprietary or designates as confidential, whether or not
        owned or developed by the Company; and any other information, ideas or materials
        relating to the past, present, planned or foreseeable business, products, developments,
        technology or activities of the Company.




sd-667905 v1                                         7
 Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 18 of 20 PageID #: 80




                                              SCHEDULE B

                            Prior Knowledge of Proprietary Information;
                                Prior Creations; Prior Commitments

1.     EMPLOYEE’S DISCLOSURE OF PROPRIETARY INFORMATION

       Except as set forth below, I acknowledge that at this time I know nothing about the business or
       Proprietary Information of the Company, other than information I have learned from the Company
       in the course of being hired (Check here _____ if continued on additional attached sheets):

____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________

2.     EMPLOYEE’S DISCLOSURE OF PRIOR CREATIONS

       The following information is provided in accordance with Section 6 of the Company’s Employee
       Proprietary Information and Inventions Agreement (the “Agreement”) executed by me.

                        I have made no inventions, discoveries or improvements prior to my
                        employment with the Company that are owned by me, either alone or jointly with others.

                        The following is a complete and current list of all inventions, discoveries, or
                        improvements I have made, conceived, or first reduced to practice prior to my
                        employment with the Company, that are owned by me, alone or jointly with others,
                        which I desire to remove from the operation of the Agreement. (Check here
                                 if continued on additional attached sheets.)
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________

3.     EMPLOYEE’S DISCLOSURE OF CONFLICTING AGREEMENTS

       The following information is provided in accordance with Section 7 of the Agreement:

                        I am not party to any agreement or relationships with or commitments to any other
                        person or entity that conflict with my obligations as an employee of the Company or
                        under the Agreement.

                        The following is a complete and current list of all agreements or relationships with or
                        commitments to any other person or entity that conflict with my obligations as an
                        employee of the Company under the Agreement. (Check here                           if
                        continued on additional attached sheets.)
____________________________________________________________________________________________
____________________________________________________________________________________________
____________________________________________________________________________________________

Date: ______________________________                _________________________________________________
                                                   Employee Name
                                                    _________________________________________________
                                                   Employee Signature




sd-667905 v1                                           8
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 19 of 20 PageID #: 81



                                             SCHEDULE C
                 TERMINATION CERTIFICATE CONCERNING
            COMPANY’S PROPRIETARY INFORMATION AND CREATIONS

        This is to certify that I have returned all property of Intellectual Property Associates, LLC, a
California LLC (the “Company”), including, without limitation, all source code listings, books, manuals,
records, models, drawings, reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the course of or incident to my
employment with the Company, and that I did not make or distribute any copies of the foregoing.

         I further certify that I have reviewed the Employee Proprietary Information and Inventions
Agreement (the “Agreement”) signed by me and that I have complied with and will continue to comply
with all of its terms, including, without limitation, (i) the reporting of any idea, process, invention,
technology, writing, program, design, formula, discovery, patent, copyright, or trademark, or any
improvement, rights, or claims related to any and all Creations, conceived or developed by me and
covered by the Agreement and (ii) the preservation as confidential of all Proprietary Information
pertaining to the Company. This certificate in no way limits my responsibilities or the Company’s rights
under the Agreement.

       On termination of my employment with the Company, I will be employed by
_____________________ [Name of New Employer] [in the ______________ division] and I will be
working in connection with the following projects:

                                    [generally describe the projects]

 ___________________________________________________________________________________
 ___________________________________________________________________________________
 ___________________________________________________________________________________
 ___________________________________________________________________________________


Date: __________________________                  ____________________________________________
                                                 Employee Name


                                                  ____________________________________________
                                                 Employee Signature




sd-667905 v1                                         9
Case 1:19-cv-01663-MN Document 6-1 Filed 10/30/19 Page 20 of 20 PageID #: 82




                                               EXHIBIT 1

                                   CALIFORNIA LABOR CODE
                                      SECTION 2870-2872

2870. (a) Any provision in an employment agreement which provides that an employee shall assign, or
offer to assign, any of his or her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those inventions that either:

        Relate at the time of conception or reduction to practice of the invention to the employer’s
business, or actual or demonstrably anticipated research or development of the employer; or

        Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an employee to assign an
invention otherwise excluded from being required to be assigned under subdivision (a), the provision is
against the public policy of this state and is unenforceable.

2871. No employer shall require a provision made void and unenforceable by Section 2870 as a condition
of employment or continued employment. Nothing in this article shall be construed to forbid or restrict
the right of an employer to provide in contracts of employment for disclosure, provided that any such
disclosures be received in confidence, of all of the employee’s inventions made solely or jointly with
others during the term of his or her employment, a review process by the employer to determine such
issues as may arise, and for full title to certain patents and inventions to be in the United States, as
required by contracts between the employer and the United States or any of its agencies.

2872. If an employment agreement entered into after January 1, 1980, contains a provision requiring the
employee to assign or offer to assign any of his or her rights in any invention to his or her employer, the
employer must also, at the time the agreement is made provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the provisions of Section 2870.
In any suit or action arising thereunder, the burden of proof shall be on the employee claiming the
benefits of its provisions.




sd-667905 v1                                        10
